Citation Nr: 0931049	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the Veteran's bilateral sensorineural hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from July 1952 to June 1954 
and from August 1954 to August 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Togus, Maine, Regional Office which denied an increased 
disability evaluation for the Veteran's left ear hearing loss 
disability.  In January 2007, the Detroit, Michigan, Regional 
Office (RO) tacitly determined that new and material evidence 
had been received to reopen the Veteran's claim of 
entitlement to service connection for right ear hearing loss 
disability; granted service connection for that disability; 
recharacterized his hearing loss disability as bilateral 
sensorineural hearing loss disability; and assigned an 
initial noncompensable evaluation for that disability.  In 
July 2009, the Veteran submitted a Motion to Advance on the 
Docket.  In August 2009, the Board granted the Veteran's 
motion.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral sensorineural hearing loss disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial compensable disability evaluation for the 
Veteran's bilateral sensorineural hearing loss disability.  
The Veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how 
the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran has submitted claims of entitlement to service 
connection for chronic vertigo.  It appears that the RO has 
not had an opportunity to act upon the claim.  Therefore, the 
issue is referred to the RO for action as may be appropriate.  
Black v. Brown, 10 Vet. App. 279 (1997).  


REMAND

The Veteran asserts that his bilateral sensorineural hearing 
loss disability merits assignment of an initial compensable 
evaluation as it is productive of significant functional and 
occupational impairment.  In support of his claim, the 
Veteran has submitted written statements from his spouse, 
daughter, and associates dated in July 2006.  The lay 
statements convey that the Veteran's bilateral hearing loss 
disability significantly affects his vocational and daily 
activities.  The report of a July 2006 VA audiological 
examination for compensation purposes notes the Veteran's 
audiometric test results.  It does not convey any findings as 
to the impact of the Veteran's bilateral hearing loss 
disability upon his occupational and daily activities.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Court has directed that an audiological 
evaluation must describe the effects of a Veteran's 
service-connected hearing loss disability upon his 
occupational and daily activities in order to allow proper 
determination of whether an extra-schedular evaluation may be 
assigned under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Therefore, the Board finds that an additional audiological 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

In his September 1998 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran reported that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  Documentation of the Veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in granting the Veteran's claim is not of record.  
The Court has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the SSA and request that 
it provide copies of all records 
developed in association with the 
Veteran's award of disability benefits, 
if any, for incorporation into the 
record.  

3.  Then schedule the Veteran for a VA 
audiological examination for compensation 
purposes to accurately determine the 
nature and etiology of his bilateral 
sensorineural hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically comment on the impact of the 
Veteran's service-connected hearing loss 
disability upon his occupational and 
daily activities.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
evaluation for his bilateral 
sensorineural hearing loss disability 
with express consideration of the Court's 
decision in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  If the benefit 
sought on appeal remains denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

